DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-12, 14-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 9, 4, 7, 8, 5, 6, 10-13 and 16-19 of U.S. Patent No. 11,457,330.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
With regard claims 1, 10 and 16, respectively, US 11,457,330 discloses all of the subject matter as described in the above paragraph except for specifically teaching a primary UWB anchor with which the mobile device has previously performed UWB ranging.
However, US 11,457,330 further discloses monitoring, by a control device, ultra-wide band (UWB) ranging between a mobile device and a primary UWB anchor. It is clear that the primary UWB anchor has previously performed the UWB ranging.
Claim 1 of U.S. Patent No. 11,457,330 and instant application recites the limitations—
U.S. Patent No. 11,457,330
Instant Application
Claim 1
A computer-implemented method comprising:
Claim 1 
A computer-implemented method comprising:
monitoring, by a control device, ultra-wide band (UWB) ranging between a mobile device and a primary UWB anchor;

determining, by the control device, that a signal strength between the mobile device and the primary UWB anchor is below a predetermined threshold;

in response to the determining:
identifying a plurality of UWB anchors for which the mobile device has had a signal strength above the predetermined threshold during a predetermined period of time, the plurality of UWB anchors not including the primary UWB anchor; and

identifying a plurality of UWB anchors for which a mobile device has had a signal strength above a predetermined threshold during a predetermined period of time, the plurality of UWB anchors not including a primary UWB anchor with which the mobile device has previously performed UWB ranging; and
selecting one of the plurality of UWB anchors as a new primary UWB anchor for the mobile device based on a relative collision tolerance mapping for the new primary UWB anchor and at least one other UWB anchor within a UWB range of the new primary UWB anchor; and
selecting one of the plurality of UWB anchors as a new primary UWB anchor for the mobile device based on a relative collision tolerance mapping for the new primary UWB anchor and at least one other UWB anchor within a UWB range of the new primary UWB anchor; and
sending, by the control device, a command that causes a UWB ranging procedure to be performed between the mobile device and the new primary UWB anchor.
sending a command that causes a UWB ranging procedure to be performed between the mobile device and the new primary UWB anchor.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claims 2, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 2017/0280281 is cited because they are put pertinent to the determining a computing device location via wireless signal attributes and more specifically to using angle of arrival of received signals to refine a location determination of a user computing device. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633